TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00201-CV



                                      William Prosser, Appellant

                                                    v.

                             Public Employees Credit Union, Appellee


                FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
          NO. C-1-CV-10-005471, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant’s brief was due in this Court on July 25, 2011, and is overdue. If an appellant

fails to file a brief, this Court may dismiss the appeal for want of prosecution unless the appellant

reasonably explains the failure and appellee is not significantly injured by that failure. See Tex. R. App.

P. 38.8(a)(1). On August 30, 2011, we sent notice to appellant that his brief was overdue and that the

appeal may be dismissed for want of prosecution if appellant did not submit a proper motion to this

Court on or before September 9, 2011. To date, no brief or motion for extension of time has been filed.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               ____________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Prosecution

Filed: November 4, 2011